Citation Nr: 0838822	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active military service from June 1975 to 
February 1980, for which period he received an honorable 
discharge.  He also had active military service from February 
1980 to April 1982, for which period he received a bad 
conduct discharge by reason of a sentence of general court 
martial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision in 
which the RO denied the veteran's petition to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder, to include PTSD, on the basis 
that new and material evidence had not been received.  The 
veteran filed a Notice of Disagreement (NOD) in April 2002, 
and the RO issued a Statement of the Case (SOC) in December 
2003.  The veteran filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in January 2003.

In April 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In August 2004, the Board remanded the claim on appeal to the 
RO for further development.  After completing the requested 
action, the RO determined that new and material evidence had 
been received to reopen the claim, but denied the claim for 
service connection on the merits (as reflected in the June 
2005 supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In June 2006, the Board also reopened the claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered, 
regardless of the RO's actions).  The Board then remanded the 
claim to the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for additional development.  After 
completing the requested action, the AMC continued the denial 
of the claim (as reflected in a March 2008 SSOC), and 
returned this matter to the Board for further appellate 
consideration.

The Board subsequently received additional medical evidence, 
consisting of private treatment records of the River Park 
Hospital from September 2002 to April 2004, some of which 
(those of September 2002) are duplicative of evidence 
previously received.  A review of the non-duplicative 
evidence reveals that, to the extent that it pertains to the 
veteran's psychiatric disability, it relates only to the 
current severity of this disability, and not to the etiology 
of this disability or, more significantly, to the dispositive 
issue on this appeal as to the veteran's state of mind at the 
time he committed the offenses that resulted in his court 
martial and bad conduct discharge, as discussed below.  Thus, 
while the evidence was not accompanied by a signed waiver of 
RO consideration of the evidence, it is not pertinent to the 
matter on appeal, and a remand of this matter for such 
consideration is unnecessary.  See 38 C.F.R. § 20.1304(c) 
(2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In April 1982, the veteran received a bad conduct 
discharge, by reason of a sentence of a general court 
martial, for the period of service based on which he is 
seeking service connection, February 1980 to April 1982.

3.  The weight of the competent, probative evidence of record 
reflects that the veteran was not insane at the time of the 
offenses that resulted in his bad conduct discharge.


CONCLUSION OF LAW

The veteran's discharge from his February 1980 to April 1984 
period of service constitutes a bar to certain VA benefits, 
to include compensation.  38 U.S.C.A. §§ 101, 5107, 5303 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.12, 3.354 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating June and October 2006 letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the reopened claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Each letter also included a specific 
request that the veteran furnish pertinent evidence in his 
possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The June and October 2006 
letters also informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  After issuance of each 
notice described above, and opportunity for the veteran to 
respond, the March 2008 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that the dispositive matter in this 
appeal involves the character of the veteran's discharge from 
service-and, more specifically, whether he was insane at the 
time of the offenses that resulted in his court martial and 
bad conduct discharge.  This matter was not specifically 
addressed in the above-described notice.  However, the 
veteran's written statements and Board hearing testimony, to 
include his September 2004 letter indicating that his latter 
period of service should be deemed honorable for VA purposes 
due to his insanity at that time, demonstrated an awareness 
of what was necessary to substantiate this claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent  medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service private medical records, VA outpatient treatment 
(VAOPT) records, and private and VA opinion.  sAlso of record 
and considered in connection with the appeal is the 
transcript of the veteran's Board hearing, as well as various 
written statements provided by the veteran, his friends and 
relatives, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

As noted above, the veteran received an honorable discharge 
for active service from June 1975 to February 1980.  However, 
he received a bad conduct discharge for his period of service 
from February 1980 to April 1982, following conviction by a 
general court martial.  He is seeking service connection 
based on the latter period of service.

Under the provisions of 38 U.S.C.A. § 5303, the discharge or 
dismissal by reason of the sentence of a General Court 
Martial of any person from the Armed Forces shall bar all 
rights of such person under laws administered by VA.  
However, if it is established to the satisfaction of VA that 
at the time of the commission of an offense leading to a 
person's court martial or discharge that person was insane, 
such person shall not be precluded from benefits.

Under the provisions of 38 C.F.R. § 3.354(a), an "insane" 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted on such basic condition, exhibits, due to the 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become an antisocial) from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.

Under the provisions of 38 C.F.R. § 3.354(b), when VA is 
concerned with determining whether the veteran was insane at 
the time that he committed an offense leading to his court 
martial, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of that section as cited above.

In this case, the record of the veteran's court martial 
conviction states that he was convicted of offenses that were 
committed in June 1980 (purchasing merchandise exceeding 
ration authorization), September 1980 (absent without leave), 
and October 1980 (disobeying orders, offering violence to a 
superior officer, escape from custody, housebreaking, 
unlawful entry, and larceny).  Accordingly, the dispositive 
question on this appeal is whether the veteran was "insane" 
during that period, as defined by 38 C.F.R. § 3.354.

Service medical records show no complaints, treatment, or 
diagnoses of a psychiatric disability, and there is no 
separation examination report.  The first medical diagnosis 
of a psychiatric disability is contained in treatment records 
from the veteran's April 1984 VA hospital admission, at which 
time he was diagnosed with paranoid psychosis.  He has since 
received extensive private and VA psychiatric treatment, and 
has been diagnosed with multiple psychiatric disabilities, to 
include bipolar disorder, paranoid psychosis, schizophrenia, 
alcohol and substance abuse, and PTSD.

There are three medical opinions as to the veteran's 
psychiatric condition at the time of his court martial and 
bad conduct discharge.  In a September 2004 letter, Dr. 
Miller recounted his examination of the veteran and his 
review of some, but not all, of the veteran's medical 
records.  He listed three instances described by the veteran 
that "typify and verify" the psychiatric symptoms the 
veteran was suffering at the time of his service in Korea: 
when the veteran was ordered to leave the DMZ because he 
thought a North Korean soldier was going to shoot him, an 
instance in which he went AWOL because he thought his mother 
was dying, and an incident in which he was manifesting 
unusual thoughts and behavior in the motor pool.  Dr. Miller 
noted the veteran's deteriorating psychiatric condition since 
service, and concluded that the psychiatric symptoms he 
evidence in Korea represent the same constellation of 
symptoms that are consistent with his current psychiatric 
diagnoses.  Dr. Miller concluded that there is credible 
medical and psychiatric evidence that the veteran was 
suffering from the early stages of schizoaffective disorder 
while in Korea, and that impaired his behavior, thoughts, and 
judgment to such an extent that he was not able to be 
compliant with the rules and regulations necessary to be an 
obedient soldier.  Dr. Miller subsequently clarified his 
opinion in a November 2004 addendum.  He characterized his 
conclusion, made with reasonable medical certainty, as that 
during service, the veteran was suffering from psychiatric 
symptoms consistent with a thought disorder that negatively 
impacted upon his actions culminating in his court-martial, 
imprisonment, and bad conduct discharge.  Dr. Miller then 
reiterated that the veteran was suffering from a prodrome of 
schizophrenia while in service, and that it was this thought 
disorder, manifested subsequently by more severe symptoms, 
that "strongly influenced the initiation, perpetuation, and 
eventual fruition of his dishonorable discharge."  

In January 2007, Dr. Edelman, a private psychologist, 
concluded based on his examination of the veteran that he had 
a history of psychiatric problems and below average reasoning 
ability, and that, "A number of situations he faced in the 
military were likely to have worsened the behavioral 
manifestations of his condition."

In August 2007, a VA forensic psychiatrist reviewed the 
entire claims file and rendered his opinion that the veteran 
"by the standard of 'at least as likely as not,' with 
reasonable medical certainty, was not insane, as defined by 
38 C.F.R. § 3.354(a), during the period from June through 
October 1980, when he committed the acts for which he was 
convicted by court martial.  In explaining the reasons for 
this conclusion, the VA physician recounted the specific in-
service infractions of the veteran, and noted that the 
question at issue is whether the actions for which the 
veteran was convicted by court martial were the product of a 
mental disease, which would not include behaviors due to 
being "psychopathic" (antisocial personality disorder).  

According to the VA physician, under these circumstances, one 
would look for evidence that the veteran suffered from 
delusions or a mood disorder or other evidence of impaired 
functioning at the time.  He noted that there is no medical 
evidence that the veteran was suffering from delusions or 
hallucinations or other signs of psychosis at the time he 
committed the acts for which he was convicted by court 
martial.  He noted that there were no lay statements from 
witnesses or service medical records that showed treatment or 
diagnosis of psychiatric disorder, while there was evidence 
showing treatment for injuries from a fight in 1977 and from 
being handcuffed by military police in 1978.  Moreover, he 
noted that the first evidence of treatment for a psychiatric 
condition was in 1984.  The VA physician reviewed the 
veteran's hearing testimony describing his behavior during 
service, and concluded that there was nothing in the nature 
of these actions which would support that they were the 
result of a mental illness.  

The VA physician also reviewed the post-service medical 
evidence since 1984 and specifically rejected Dr. Miller's 
finding that the veteran suffered from schizophrenia that had 
its onset in service.  The VA physician reviewed the post-
service medical evidence and concluded that this evidence 
contains diagnoses of multiple psychiatric disabilities and 
of continued substance abuse, with the latter being most 
consistent with the deteriorating course of the veteran's 
mental state over the years.  The VA physician noted that Dr. 
Miller did not have access to all of the medical records and 
that he relied heavily n the veteran's account to support his 
conclusion that the veteran suffered from schizophrenia at 
the time that he was convicted by court martial.  However, 
the VA physician noted, there is no medical evidence that the 
veteran suffered from a thought disorder at that time, and, 
in any event, a thought disorder does not equate with a 
mental disease and would not meet the definition of 
"insane" in 38 C.F.R. § 3.354.

In weighing the above medical opinions, the Board initially 
notes that Dr. Edelman did not explain the reasons for his 
opinion, and did not, in any event, did not opine that the 
veteran met the definition of "insane" in 38 C.F.R. 
§ 3.354, as opposed to stating that the veteran's service 
likely aggravated the behavioral manifestations of his 
condition.  Dr. Edelman's opinion is therefore entitled to 
little, if any, probative weight.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

By contrast, both Dr. Miller and the August 2007 VA examiner 
explained the rationale for their opposing conclusions.  The 
Board finds, however, that the August 2007 VA examiner's 
opinion is entitled to more weight because he his opinion was 
more consistent with the medical evidence in the claims file, 
and he more precisely addressed the question at issue in this 
case, i.e., whether the veteran was "insane" under 
38 C.F.R. § 3.354(a) at the time he committed the offenses 
leading to his court martial.  Specifically, the VA physician 
noted that there was no medical evidence of a psychiatric 
disability in service, even though there was evidence of 
treatment for physical residuals of the veteran's physical 
altercations, while Dr. Miller speculated as to the veteran's 
psychiatric condition while in service based on the veteran's 
statements.  

Moreover, the VA physician's opinion more accurately reviewed 
the in-service and post-service evidence and more accurately 
characterized it.  For instance, Dr. Miller wrote in his 
September 2004 letter that the veteran was never formally 
diagnosed with a mental disorder until he was involuntarily 
committed to a West Virginia Hospital in 1982, which would 
have been very shortly after service.  In contrast, the VA 
physician wrote that, after service, VA, private, and state 
medical records dating from 1984 documented the veteran's 
multiple psychiatric diagnoses was well as his alcohol and 
substance abuse.  In fact, the first record of the veteran's 
hospitalization in a state facility is a June 1985 discharge 
summary of the Huntington, West Virginia state hospital 
indicating that the veteran was admitted there in December 
1984.  Moreover, the March 1987 Social Security 
Administration (SSA) disability determination specifically 
found that the veteran's disabling conditions of bipolar 
disorder and paranoid psychosis could not be established 
prior to April 1, 1984, which is the first day of the month 
he was admitted to a VA hospital as reflected by VA treatment 
records as noted above.  

In addition, while Dr. Miller used language indicating that 
the veteran's symptoms, consistent with a thought disorder, 
"negatively impacted" his ability to function in the 
military, and "impaired his behavior, thoughts, and judgment 
to such an extent that he was not able to be compliant with 
the rules and regulations necessary to be an obedient 
soldier," he never precisely stated that the veteran was 
"insane" in the sense of deviation from his normal method 
of behavior, interfered with the peace of society, or 
departed from the accepted standards of the community to 
which he belongs as provided in 38 C.F.R. § 3.354.  In 
contrast, the VA physician specifically addressed these 
criteria and found that the veteran was not "insane."

VA cannot disregard Dr. Miller's opinion solely because they 
are based on a history given by the veteran (see Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006 and Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006)); and the Board does 
not do so here.  Rather, the Board finds that the VA 
physician's opinion more accurately characterized the 
evidence of record and better explained its conclusions in 
light of the relevant legal standard.

For all the foregoing reasons, the Board finds that the 
veteran was not insane at the time of the commission of the 
offenses leading to his court martial and bad conduct 
discharge.  Therefore, he is precluded from receiving 
benefits under laws administered by VA, to include 
compensation benefits sought in connection with the claim for 
service connection for psychiatric disability.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against a finding that the veteran was insane at 
the time of the commission of the offenses leading to his 
court martial and bad conduct discharge, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As the character of the veteran's discharge from service 
constitutes a bar to certain VA benefits, to include 
compensation, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


